PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

OBLON, MCCLELLAND, 
MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA 22314 			

In re Application of:					:
	JUMPEI FUKE				:	DECISION ON PETITION
Application No. 16/693,600				:	UNDER 37 CFR 1.181
Filed:  November 25, 2019				:	
Attorney Docket No. 526869US			:	
For:	PROGRAM FOR OPERATING VEHICLE	:
	FROM OUTSIDE VEHICLE			:

This is in response to the petition filed on April 6, 2022 under 37 CFR 1.181(A)(3) requesting the Commissioner to invoke his supervisory authority to compel the Examiner to consider the prior art (AO)-(AT) cited in the Information Disclosure Statement filed on April 1, 2022.

A review of the record reveals that Applicant filed an Information Disclosure Statement on April 1, 2022.  The examiner initially never acknowledged or made of record the Information Disclosure Statement. However, since the filing of the petition, the examiner considered the prior art (AO)-(AT) cited in the Information Disclosure Statement on April 13, 2022. Therefore, Applicant’s requested relief has been given.

The petition is thus DISMISSED as being moot.

Any inquiry regarding this decision should be directed to Shadi Baniani, Quality Assurance Specialist, at (571)270-5745.

/JAMES P TRAMMELL/____________________________
James Trammell, Director
Technology Center 3660
(571) 272-6712

/sb/: 05/16/2022